IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40010
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ELBERT WILSON,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:99-CR-74-ALL
                       - - - - - - - - - -
                        November 20, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Elbert Wilson appeals his guilty-plea conviction for

possession with intent to distribute a controlled substance in

violation of 21 U.S.C. § 841.    Wilson argues that the district

court erred in denying his motion to suppress the evidence

obtained as a result of the stop and search of his vehicle.       He

contends that the initial stop of his vehicle was not based on a

traffic violation, that his prolonged detention exceeded the

reason for his initial stop, and that the search of his vehicle

was not based on probable cause or valid consent.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40010
                                -2-

     In reviewing a district court’s decision on a motion to

suppress, we review questions of law de novo, but accept the

district court’s determination of questions of fact unless its

findings are clearly erroneous or are based on an incorrect view

of the law.   United States v. Gonzales, 79 F.3d 413, 419 (5th

Cir. 1996).   The evidence is viewed in the light most favorable

to the prevailing party, unless this view is inconsistent with

the district court’s findings or is clearly erroneous based on

the evidence as a whole.   Id. at 419.

     The testimony by the police officer at the suppression

hearing was sufficient to support a finding that there was

probable cause to stop Wilson’s vehicle based on a violation of

TEX. TRANSP. CODE ANN. § 545.062(a).   Whren v. United States, 517

U.S. 806, 809 (1996); see United States v. Inocencio, 40 F.3d

716, 727-28 (5th Cir. 1994).    At the time that the officer

requested permission to look in Wilson’s trunk, the computer

check of Wilson’s license had not yet been completed.     Therefore,

the detention was not extended beyond the facts that justified

its initiation.    See United States v. Shabazz, 993 F.2d 431, 437

(5th Cir. 1993).   Finally, we hold that the determination that

Wilson voluntarily consented to the officer’s request to search

his vehicle’s trunk was not clearly erroneous.     See United States

v. Olivier-Becerril, 861 F.2d 424, 425-26 (5th Cir. 1988).

     Therefore, the judgment of the district court is AFFIRMED.